Reed, J.
When the judgment appealed from was entered in the circuit court, the court made an order granting defendant ninety days within which to prej>are and file his bill of exceptions. The bill of exceptions embodied in the transcript appears to have been signed by the judge on the ninety-first day, and filed by the clerk on the ninety-second day, after the order was made. Appellee now insists that it cannot be regarded as part of the record. This position must be conceded. See Code, § 2831. Lynch v. Kennedy, 42 Iowa, 220.
Appellant makes six assignments of error, four of which are based on alleged rulings of the court in excluding certain evidence offered by appellant; but when the bill of exceptions is disregarded, there is no evidence in the record that the court ever made the rulings complained of. The fifth and sixth assignments are that the court erred in overruling defendant’s motion for judgment on the special verdict for a new trial. But each of these motions is based in part on facts and rulings of the court which are not shown except by the bill of exceptions. It is impossible, on the record before us, to consider any of the questions sought to be raised by the assignment of errors.
The judgment will be
Affirmed.